t c memo united_states tax_court kevin e rushing petitioner v commissioner of internal revenue respondent docket no filed date p did not file income_tax returns for the and taxable years r prepared substitutes for returns determining that p had unreported income during those years and issued a notice_of_deficiency making certain determinations as to p’s income held r’s determinations are sustained because p has failed to prove by a preponderance_of_the_evidence that the determinations in the notice_of_deficiency are incorrect james g mcgee jr for petitioner edwin b cleverdon and horace crump for respondent memorandum opinion laro judge this case arises out of respondent’s determinations as to petitioner’s income for the and tax years the case was submitted fully stipulated for decision without trial see rule respondent determined deficiencies in petitioner’s federal_income_tax as well as additions to tax under sec_6651 and and for the taxable years and in the amounts as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure undetermined1 dollar_figure big_number dollar_figure undetermined dollar_figure 1for the sec_6651 additions to tax for the and taxable years the notice_of_deficiency states computed at later date per the form 4549-a income_tax examination changes unagreed and excepted agreed accompanying the deficiency_notice as of date the sec_6651 additions to tax for and were dollar_figure and dollar_figure respectively we decide whether to sustain respondent’s determinations of unreported income in the notice_of_deficiency upon which this case is based as set forth in this opinion we uphold those determinations 1unless otherwise indicated section references are to the internal_revenue_code code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure background i overview the parties submitted this case fully stipulated under rule the stipulation of facts is incorporated herein petitioner is a resident of mississippi this case is appealable to the court_of_appeals for the fifth circuit absent stipulation of the parties to the contrary ii petitioner petitioner was married during each of the years at issue during the same period he was the sole member of rushing enterprises llc llc which was in the construction and insurance_business under the business name r e mortgage services he was a signatory on multiple bank accounts in the llc’s name with forum credit_union fcu and wells fargo wf iii petitioner’s undisputed income petitioner during sold a desk and a chair for dollar_figure he received wages from the u s army in and of dollar_figure and dollar_figure respectively he also received interest_income in and of dollar_figure and dollar_figure 2the parties have treated the llc as petitioner’s sole_proprietorship and thus a disregarded_entity see sec_301_7701-3 and b ii proced admin regs we follow that lead respectively he received taxable ira_distributions subject_to the additional tax under sec_72 in and of dollar_figure and dollar_figure respectively and during he received social_security_benefits of dollar_figure the taxable_amount of which is agreed by the parties to be computational petitioner had tax withholding for and of dollar_figure and dollar_figure respectively iv disputed income during and there were unexplained deposits with respect to the llc’s fcu and wf bank accounts totaling dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined these amounts to be reportable as income from self-employment on petitioner’s schedule c profit or loss from business and subject_to income_tax petitioner disputes the inclusion of these amounts in his income 3we note that while respondent determined in the notice_of_deficiency that petitioner had dollar_figure of unreported interest_income for the parties agreed in their stipulation of facts that p etitioner received interest_income in of dollar_figure because the parties state in their stipulation that the statements contained therein may be accepted as facts in this case we take the dollar_figure amount as the correct statement of petitioner’s interest_income for the taxable_year see eg 102_tc_87 n aff’d 71_f3d_209 6th cir see also humberson v commissioner tcmemo_1995_470 70_tcm_886 nn during and there were also rental checks deposited into petitioner’s fcu bank accounts totaling dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined that these amounts reflect income to petitioner reportable on schedule e supplemental income and loss petitioner disputes the inclusion of these amounts in his income v substitutes for returns notice_of_deficiency and petition petitioner failed to file federal_income_tax returns for any of the years at issue respondent on date prepared under sec_6020 substitutes for returns for these years in the absence of other records respondent relied on third-party reporting and petitioner’s bank_deposits and cash payments to determine his taxable_income on date respondent issued the notice_of_deficiency to petitioner with respect to his income_tax liabilities for the and taxable years petitioner’s last day to file a petition with this court was date the court received his petition on date but because it wa sec_4the notice_of_deficiency erroneously states that the last day for petitioner to file a petition with this court was date the deficiency_notice was issued on date after which petitioner had days to file his petition see sec_6213 this period expired on date which was not a saturday sunday or legal_holiday in the district of columbia respondent concedes this error and agrees that petitioner’s petition is timely mailed on date and bore a corresponding u s postal service postmark it is treated as timely filed see sec_7502 vi petitioner’s concessions beyond the undisputed items of income set forth above the parties agree that petitioner’s entitlement to the now-defunct sec_36a making_work_pay_credit for is computational they also agree that petitioner is entitled to claim the standard_deduction using a filing_status of married_filing_separately with a personal_exemption deduction for each of the years at issue finally the parties agree that the additions to tax under sec_6651 and and are applicable for each of the years at issue given the parties’ stipulated agreement as to various tax items including the parties’ stipulations that certain of those items are computational the only noncomputational determinations still outstanding are those as to all schedule e rents received for the three taxable years at issue all schedule c gross_receipts for the taxable years at issue and so much of the dollar_figure received by petitioner during the taxable_year for the sale of the desk and chair as exceeds his basis in that property although not addressed expressly by any of the parties’ stipulations but as we deduce from respondent’s computations accompanying the notice_of_deficiency the self-employment_tax and corollary self-employment_tax deduction are computational discussion i overview generally the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed to be correct and the taxpayer bears the burden of proving the determination improper by a preponderance_of_the_evidence see rule a 290_us_111 in certain instances where a taxpayer has introduced credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability the burden_of_proof shifts to the commissioner but only if the taxpayer has complied with substantiation requirements maintained all records required by the code and cooperated with the government’s reasonable requests for witnesses information documents meetings and interviews sec_7491 a case’s submission under rule does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of a failure of proof rule b under sec_61 gross_income includes all income from whatever source derived all gains are covered except those specifically exempted 348_us_426 furthermore taxpayers are obligated to maintain records sufficient to establish their correct_tax liabilities sec_6001 where a taxpayer fails to do so or if his records do not clearly reflect income then the commissioner is authorized to reconstruct income in accordance with a method clearly reflecting the full amount of income received the reconstruction need only be reasonable in the light of all surrounding facts and circumstances 92_tc_661 see also sec_446 self-serving declarations generally are not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 wl at ii the parties’ arguments a petitioner’s argument petitioner observes that respondent analyzed several bank accounts containing otherwise unexplained deposits attributed to the llc or to petitioner personally and concluded that those amounts represent earned but unreported income petitioner admits that respondent’s methodology appears on its face to provide a causal connection between the deposits and petitioner’s gross_income such that respondent has met his burden_of_proof in establishing the presumption of correctness see eg 144_tc_140 see also sec_6201 petitioner maintains however that because of events that alienated him from access to his bank accounts he was never able to realize or benefit from any of the deposits made into those accounts for the tax years at issue thus petitioner contends respondent’s determination of unreported income cannot be sustained on its face as correct petitioner argues that before this court can turn to the question of the existence and amounts of deficiencies in this case respondent must come forward with evidence of his determination’s reasonableness because petitioner has come forward with evidence supporting a finding that the determination was arbitrary and excessive see 967_f2d_986 4th cir aff’g tcmemo_1990_618 petitioner argues that during the tax years at issue he was listed a sec_80 disabled by the department of veterans affairs as a result of his active-duty military service from to petitioner maintains that he was unable to work and had applied for full disability benefits at the same time he asserts he had prepared and signed a durable_power_of_attorney naming his then wife as his guardian and representative and authorizing her to become the chief operating officer of the llc at some later point he submits he learned that his wife had been wrongfully spending income generated by the llc during the period of his disability while he never had access to those funds and did not realize any benefit from them thus he argues because his wife had had complete control of and access to the bank accounts upon which respondent relied in making his determination she was the only party in receipt of the gross_income for the tax years at issue petitioner does not believe that his being a signatory on those bank accounts is sufficient to establish his possession of those funds because petitioner had no access to the gross_income in question he argues respondent’s notice_of_deficiency is arbitrary and should not be sustained by this court petitioner maintains that no causal connection can be drawn between him and the gross_income attributed to him by respondent and that respondent has not established by a preponderance_of_the_evidence that his determination should be entitled to a presumption of correctness b respondent’s argument respondent denies that the underlying notice_of_deficiency was arbitrary and capricious and should not be afforded a presumption of correctness respondent points out that petitioner essentially is asking the court to look behind the deficiency_notice to examine the evidence respondent used to make his determination however respondent argues the court will look behind a notice_of_deficiency only in exceptional circumstances see mcdonald v commissioner tcmemo_1996_87 wl at citing 596_f2d_358 9th cir rev’g 67_tc_672 79_tc_185 73_tc_394 and 62_tc_324 aff’d in part and remanded in part on another issue 114_f3d_1194 9th cir as relevant here such circumstances generally are limited to those where the commissioner relied upon a ‘naked’ assessment without any foundation whatsoever 428_us_433 or introduced no predicate evidence of unreported income eg 83_tc_269 this is not one of those cases respondent believes because there is a link between petitioner and the income in question respondent argues that petitioner has stipulated facts suggesting a connection between him and the income determined by respondent to have been earned by him specifically petitioner has stipulated that he received wages interest ira_distributions social_security_benefits and proceeds from the sale of a desk and chair rental checks were deposited into his checking account and his wholly owned company had unexplained bank_deposits moreover respondent maintains the record in this case is devoid of evidence supporting petitioner’s contention that his former wife misappropriated the income at issue indeed respondent asserts his determination that petitioner had income was based on third-party information reporting and an examination of bank_deposits respondent notes that the bank_deposit_method for computing income by which it is assumed that all money deposited into a taxpayer’s bank account during a given period constitutes taxable_income adjusted for known exclusions or deductions has long been sanctioned by the courts see 102_tc_632 citing 96_tc_858 aff’d 959_f2d_16 2d cir respondent further notes that bank_deposits are prima facie evidence of income and the taxpayer has the burden of showing that the determination is incorrect id pincite citing 87_tc_74 and 64_tc_651 aff’d 566_f2d_2 6th cir as to the rental checks deposited into petitioner’s account respondent points out that petitioner has stipulated the fact of their deposit and has not introduced any countervailing evidence that those amounts should not be includible in income as to the dollar_figure of proceeds from the sale of a desk and chair respondent argues that there is nothing in the record to indicate that petitioner had any basis therein and so the full amount should be taxed as capital_gain cf sec_1001 sec_1011 sec_1012 and as to the unexplained deposits into bank accounts in the llc’s name respondent claims that petitioner has not introduced evidence or otherwise carried his burden of proving that the deposits are not includible in income ultimately respondent argues petitioner cannot rely on mere allegations unsupported by the record see wages v commissioner tcmemo_2017_103 at and his failure to introduce favorable evidence within his control supports an inference that such testimony or documentation would not support his position see 6_tc_1158 aff’d 162_f2d_513 10th cir iii petitioner’s burden_of_proof a clarifying which issues remain before the court as a preliminary matter we reiterate that the only noncomputational determinations not resolved by the parties’ stipulations are those as to all schedule e rents received for the taxable years at issue all schedule c gross_receipts for the taxable years at issue and so much of the dollar_figure received by petitioner during the taxable_year for the sale of the desk and chair as exceeds his basis in that property on brief petitioner has argued the first two determinations but not the third in other words petitioner has not disputed on brief respondent’s determination that the dollar_figure received as proceeds from the sale of a desk and chair in should be treated in its entirety as long-term_capital_gain nor has petitioner argued or presented evidence of his basis in those items because petitioner has not disputed the third determination he is deemed to have conceded it see thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned thus the only issues remaining before the court are the propriety of respondent’s determinations as to petitioner’s schedule e rents and schedule c gross_receipts b whether petitioner met his burden_of_proof this case ultimately hinges upon whether petitioner has satisfied his burden_of_proof petitioner contends that he has come forward with evidence supporting a finding that respondent’s determination in the notice_of_deficiency was arbitrary and excessive thereby shifting the burden to respondent of coming forward with evidence of his determination’s reasonableness respondent on the other hand argues that petitioner has not proffered any such evidence and that at any rate the court should not look behind the notice_of_deficiency we agree with respondent that petitioner has not borne his burden_of_proof as we observed above the burden is on the taxpayer to prove by a preponderance_of_the_evidence that the notice_of_deficiency is incorrect see rule a welch v helvering u s pincite as the short background section of this opinion attests the record in this case is sparse all that is before the court is a four-page stipulation of facts without any corresponding exhibits establishing that petitioner had received certain income during the tax years at issue that there were rental checks deposited into petitioner’s bank accounts and that there were unexplained deposits into the llc’s bank accounts over which petitioner had signature_authority while petitioner had sought to introduce as evidence certain exhibits attached to his seriatim reply brief we held by order that those exhibits were inappropriate for inclusion with the brief and were to be stricken from the record one of those exhibits petitioner’s affidavit could not have constituted evidence see rule c petitioner’s other exhibits while supporting some of his statements made on brief were not timely or appropriate and would not have been dispositive on the issues in contention even were they admissible the core of petitioner’s argument--that his former wife wrongfully gained access to the bank accounts in question and had exclusive dominion over them during the taxable years at issue--is unsupported by any evidence whether a stipulation or exhibit thereto or other appropriate source petitioner has advanced this argument several times in his petition in his pretrial memorandum and on brief however in the absence of evidence petitioner’s statements in his pleadings and filings cannot be treated as anything more than unsworn allegations see eg wages v commissioner at see also rule c as respondent points out petitioner’s case suffers from the same defect as that of the taxpayers in wages assertions made on brief that are not supported by the record had petitioner timely offered further stipulations of facts witness testimony or any other evidence we would have been able to consider the ways in which such evidence supported his contentions in its absence we can look no further than the facts stipulated by the parties and summarized in this opinion’s background section those facts do not controvert respondent’s determination in the notice_of_deficiency of petitioner’s tax_liabilities because petitioner has not adduced any evidence tending to show respondent’s determination of his tax_liabilities to be improper the burden_of_proof remains with him cf sec_7491 and because of his failure to present contradictory evidence petitioner necessarily cannot prove that determination improper by a preponderance_of_the_evidence accordingly the presumption of correctness attached to respondent’s determination as set forth in the notice_of_deficiency holds and we must sustain it iv conclusion petitioner’s claims proffer an unfortunate picture because of his disability as a result of his active-duty military service his former wife assumed control_over the llc and the bank accounts in question and misappropriated income therefrom however there is no evidence in the record before us to substantiate these claims thus we can go no further than to find that petitioner has failed to satisfy his burden of proving by a preponderance_of_the_evidence that the notice_of_deficiency is incorrect we sustain respondent’s determinations in principal part and direct the parties to submit computations under rule reflecting their stipulation that petitioner had dollar_figure of interest_income for the taxable_year instead of dollar_figure as determined in the notice_of_deficiency and the final computations if available of the sec_6651 additions to tax for the and taxable years we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
